                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION

LYNDA JEANETTE HENSLEY                               CIVIL CASE NO. 18-0653

VERSUS                                               JUDGE S. MAURICE HICKS, JR.

ANDREW SAUL, COMMISSIONER OF SOCIAL                  MAGISTRATE JUDGE HAYES
SECURITY ADMINISTRATION


                                      JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

no objections thereto having been filed, and finding that same is supported by the law and

the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that the Commissioner's decision

is AFFIRMED in its entirety, and therefore, this matter is hereby DISMISSED WITH

PREJUDICE.

       THUS DONE AND SIGNED, in Chambers, at Shreveport, Louisiana, this 14th day of

August, 2019.
